DETAILED ACTION
This Office Action is in response to Restriction/Elected, filed on 08/04/2021, on the application filed on 01/31/2020. Claims 1-15 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group II, and claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group III. There being no allowable generic or linking claims. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/04/2021.
	In the Response to Restriction/Election on 08/04/2021 has been fully considered but they are not persuasive.
	Applicant has not offered any evidence in traversing the Restriction/Election except to indicate that independent claims 16 and 19 have the same substantive limitations relating to a networking hardware platform.
Therefore, Applicant’s argument traversing the restriction of Groups II and III are moot.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation phrase "the first plurality of units" in the limitation "wherein collectively the first plurality of units are configured to operate as a network element in a network", where the limitation phrase has insufficient antecedent basis. The structure "first plurality of units" has no relation to the remaining limitation structures in the claim since it has not been acknowledged. For examination purposes examiner has interpreted "the first plurality of units" as the limitation phrase "the plurality of units" to remain consistent with the claim.
	Claims 2-15 are rejected since base independent claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph.
	Claim 6 recites the limitation phrase "the one or more units" in the limitation "further comprising one or more fans disposed at an opposite end of the one or more units from the plurality of units", where the limitation phrase has insufficient antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 5, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Reynov et al. (US 8,630,087 B1 and Reynov hereinafter) in view of Chye (WO 2020091690 A1 and Chye hereinafter), and in further view of Yang et al. (WO 2019128448 A1 and Yang hereinafter).
Regarding claim 1, Reynov discloses a networking hardware platform (item 100 of Figs. 1A_1D and 3:7-21 & 4:62-67 & 5:1-4 shows and indicates network hardware platform 100 {system}) comprising: a plurality of units each having a first plurality of connectors on a rear side (items 115, 110 of Figs. 1A_1 and 3:7-21 & 3:64-67 shows and indicates a plurality of units 115 {cross fabric cards} each having a first plurality of connectors 115_110 {cross fabric cards 115 connected to midplane 110} on the rear of units 115), wherein each of the plurality of units is any of a packet unit, a fabric unit, and a control unit (Figs. 1A_1D and 3:7-21 & 4:62-67 & 5:1-4 shows and indicates where each of the plurality of units 115 is a fabric unit), and wherein collectively the plurality of units are configured to operate as a network element in a network (Figs. 1A_1D element 3:7-21 & 4:62-67 & 5:1-4 shows element indicates where collectively the plurality of units 115  are configured to operate as a network element in a network); and a system including a one or more units each having connectivity therein and a second plurality of connectors located along the length to connect to corresponding connectors of the first plurality of connectors (item 105 of Figs. 1A-1B & item 135 of Figs. 1B-1C and 3:7-21 & 4:16-18 shows and indicates where the system 105-system of line cards includes a one or more units 105 {line cards} each having connectivity 110-connectivity and the second plurality of connectors 135  located along the length to connect to corresponding connectors of the first plurality of connectors  115_110 through connectivity 110-connectivity of midplane 110), wherein the system is configured to connect to a rack (item 102 of Figs. 1A_1D and 3:7-21 shows and indicates where system 105-system is configured to connect to rack 102 {multi-slot chassis}), and wherein an orientation of the one or more units is orthogonal to an orientation of the plurality of units, in the rack (Figs 1A_1D and 3:61-63 shows and indicates where the orientation of one or more units 105 is orthogonal to an orientation of the plurality of units 115 in rack 102), wherein the connectivity, in each of the one or more units, extends between each of the second plurality of connectors for interconnectivity with corresponding connector along the length of the corresponding one or more units (Figs. 1A_1D and 3:7-21 & 4:62-67 & 5:1-4 shows and indicates where connectivity 110-connectivity of each of the one or more units 105 extends between each of the second plurality of connectors 135 for interconnectivity with the corresponding connector 115_110 along the length of the corresponding one or more units 105).
Reynov discloses the claimed invention except a cassette system including a one or more units, wherein the cassette system is configured to connect to a rack; wherein the one or more units each having cabling therein and a second plurality of connectors located along the length to connect to corresponding connectors of the first plurality of connectors , in each of the one or more units; and wherein the cabling, in each of the one or more units, extends between each of the second plurality of connectors for interconnectivity with corresponding connector along the length of the corresponding one or more units.
Chye discloses a cassette system including a one or more units, wherein the cassette system is configured to connect to a rack (items 202, 214, 218a-218m of Fig. 2C and ¶[0034] shows and indicates where cassette system 214 including a one or more units 218a-218m {cassettes}, and where the cassette system 214 is configured to connect to rack 202 {chassis}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a cassette system including a one or more units, wherein the cassette system is configured to connect to a rack into the structure of Reynov. One would have been motivated in the network hardware platform of Reynov and have the cassette system include one or more units, where the cassette system is configured to connect to the rack in order to organize circuit boards housed in specific cassettes based on the board's heat generating components in a hot swappable cassette system, as indicated by Chye in ¶[0034], in the network hardware platform of Reynov.
Reynov and Chye do not disclose wherein the one or more units each having cabling therein and a second plurality of connectors located along the length to connect to corresponding connectors of the first plurality of connectors , in each of the one or more units, and wherein the cabling, in each of the one or more units, extends between each of the second plurality of connectors for interconnectivity with corresponding connector along the length of the corresponding one or more units.
Yang discloses  wherein the one or more units each having cabling therein and a second plurality of connectors located along the length to connect to corresponding connectors of the first plurality of connectors, in each of the one or more units, and wherein the cabling, in each of the one or more units, extends between each of the second plurality of connectors for interconnectivity with corresponding connector along the length of the corresponding one or more units (items 100, 140, 111, 112, 210, 211, 220, 221 of Fig. 6 & item 100 of Fig. 5 and claim 12 & ¶[0012 & 0082-0083] from the Espacenet Translation shows and indicates where one or more units 210 {line cards [LC]} each having cabling of cables 140 and second plurality of connectors 211 located along the length to connect to corresponding connectors 221 of the first plurality of connectors of connectors 221 from the plurality of units 220 {switch cards [SC]} , in each of the one or more units 210; and where the cabling of cables 140, in each of the one or more units 210 that extends between each of the second plurality of connectors 211 for interconnectivity with corresponding connector 221 from the plurality of units 220  through connectors 111 and 112 of cable box 100 comprising the cable backplane along the length of the corresponding one or more units 210; therefore, Reynov will have a cassette system including a one or more units by incorporating the cassette system of Chye with each having cabling by incorporating the cable backplane of Yang, where the cassette system is configured to connect to the rack implementing the cassette system of Chye; and where the cabling of implemented cable backplane of Yang, in each of the one or more units, will extend between each of the second plurality of connectors for interconnectivity with corresponding connector along the length of the corresponding one or more units by incorporating the network structure of Chye and Yang).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the one or more units each having cabling therein and a second plurality of connectors located along the length to connect to corresponding connectors of the first plurality of connectors , in each of the one or more units, and wherein the cabling, in each of the one or more units, extends between each of the second plurality of connectors for interconnectivity with corresponding connector along the length of the corresponding one or more units into the structure of modified Reynov. One would have been motivated in the network hardware platform of modified Reynov and have the one or more units each have cabling and the second plurality of connectors located along the length to connect to corresponding connectors of the first plurality of connectors, in each of the one or more units, and where the cabling, in each of the one or more units extends between each of the second plurality of connectors for interconnectivity with corresponding connector along the length of the corresponding one or more units in order to provide a cable backplane board that is flexible to increase the number of circuit boards so as to increase the number of connections ports between cassettes and the plurality of units functioning as a fabric unit, as indicated by Yang in ¶[0012], in the network hardware platform of modified Reynov.

Regarding claim 3, modified Reynov discloses a networking hardware platform, wherein the second plurality of connectors are further configured to connect to corresponding connectors in a second rack, such that the network element includes the plurality of units in the rack and in the second rack (Yang: Figs. 5-6 and claim 12 & ¶[0012 & 0082-0083] from the Espacenet Translation is understood to show and indicate where the second plurality of connectors 211 are further configured to connect to corresponding connector 221 from the plurality of units 220  through connectors 111 and 112 of cable box 100 comprising the cable backplane in a second rack, such that the network element includes the plurality of units 220 in the rack and in the second rack {as shown in Fig. 5}).
In addition, Yang in modified Reynov is understood to discloses the claimed invention. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of racks, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).

Regarding claim 5, modified Reynov discloses a networking hardware platform, wherein the cabling includes optical cabling with a multi-fiber connector forming the first plurality of connectors and the second plurality of connectors (Yang: Figs. 5-6 and claim 12 & ¶[0004_0012 & 0082-0083] from the Espacenet Translation indicates where the cabling includes optical cabling with a multi-fiber connector {centralized switching device based on an optical transport network indicated in ¶[0004} forming the first plurality of connectors 221 and the second plurality of connectors 211).
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cabling includes optical cabling with a multi-fiber connector, as indicated by Yang. Further, the applicant has not presented an explanation or indicated in the specifications that this particular shape or form of the cable is significant or anything more than one of a numerous shape or form configurations of cables that a person of ordinary skill in the art would find obvious in a network hardware platform. Therefore, a change in shape or form is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).

Regarding claim 6, modified Reynov discloses a networking hardware platform, further comprising one or more fans disposed at an opposite end of the one or more units from the plurality of units (Reynov: item 130 of Figs. 1A_1D and abstract & 4:1-8 shows and indicates further comprising one or more fans in cooling system 130 disposed at an opposite end of one or more units 115 from the plurality of units 115).

Regarding claim 8, modified Reynov discloses a networking hardware platform, wherein each of the plurality of units are in a different plane from one another and airflow is front-to-back from a faceplate of each unit to corresponding one or more fans (Reynov: Figs. 1A_1D and abstract & 4:1-8 indicates where each of the plurality of units 115 are in a different plane from one another and airflow is front-to-back from a faceplate of each unit 115 to corresponding one or more fans).

Regarding claim 9, modified Reynov discloses a networking hardware platform, wherein the one or more units are each a passive device and includes a read-only memory for identification thereof (Chye: Fig. 2C and ¶[0034] shows and indicates where one or more units 218a-218m are each have a passive device and includes a read-only memory for identification).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Reynov in view of Chye and Yang, as detailed in the rejection of claims 1 and 6 above, as evidence by Wang et al. (US 2008/0239771 A1 and Wang hereinafter).
Regarding claim 7, modified Reynov discloses a networking hardware platform, wherein the one or more units include multiple units that form channels for airflow between the plurality of units and the fans and for electromagnetic interference (EMI) containment (Reynov: Figs. 1A_1D and abstract & 4:1-8  is understood to show where one or more units 105 include multiple units 105 that form channels for airflow between the plurality of units and the fans and for electromagnetic interference (EMI) containment, as evidenced by Wang in ¶[0032]; where the limitation phrase "for electromagnetic interference (EMI) containment" is a recitation of intended use and is interpreted to only require the ability to so perform; since the networking hardware platform of modified Reynov is capable of performing the intended use, modified Reynov meets this claim recitation [in the case of product claim, only the structure of the claim distinguishes over the prior art; furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ 2d 1647 (1987)]}).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Reynov in view of Chye and Yang, as detailed in the rejection of claim 1 above, as evidence by Butterbaugh et al. (US 2016/0128221 A1 and Butterbaugh hereinafter).
Regarding claim 10, modified Reynov discloses a networking hardware platform, wherein a depth of the one or more units is based on how much interconnect is required for the plurality of units (Reynov: Figs. 1A_1D and abstract & 3:7-21 & 4:62-67 & 5:1-4 shows where the common depth of the one or more units 105 is based on how much interconnect is required for the plurality of units 115; Yang: Figs. 5-6 and claim 12 & ¶[0012 & 0082-0083] from the Espacenet Translation shows and indicates where how much interconnectivity between connectors 211 of one more units 210 is required with the corresponding connector 221 of the plurality of units 220 through connectors 111 and 112 of cable box 100 comprising the cable backplane; therefore, the common depth of one or more units interconnecting with the required plurality of units will be based on the physically compatibility of the cable backplane configuration, as evidenced by Butterbaugh in ¶[0038] and Fig. 3).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Reynov in view of Chye and Yang, as detailed in the rejection of claim 1 above, as evidence by Beladakere et al. (US 7,535,893 B1 and Beladakere hereinafter) and as evidence by Preuss et al. (US 2019/0357380 A1 and Preuss hereinafter).
Regarding claim 12, modified Reynov discloses a networking hardware platform, wherein the packet units are configured to support pluggable optical modules (Reynov: Figs. 1A_1 and 3:7-21 & 3:64-67 is understood to indicate the plurality of units 115 that are cross fabric cards forms a packet-switched fabric, as evidenced by Beladakere in the abstract; where the plurality of units 115 that are cross fabric cards can be configured to support pluggable optical modules, as evidenced by Preuss in ¶[0056]; Yang: Figs. 5-6 and claim 12 & ¶[0004_0012 & 0082-0083] from the Espacenet Translation is understood to indicate where the plurality of units 220 are configured to support pluggable optical modules {centralized switching device based on an optical transport network indicated in ¶[0004]}).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Reynov in view of Chye and Yang, as detailed in the rejection of claim 1 above, and in further view of Adapathya et al. (US 6,546,181 B1 and Adapathya hereinafter).
Regarding claim 2, modified Reynov discloses a networking hardware platform, wherein the cabling (Yang: Figs. 5-6 and claim 12 & ¶[0012 & 0082-0083] from the Espacenet Translation shows and indicates where cabling of cables 140). 
However, Reynov, Chey, and Yang do not disclose wherein the cabling includes a plurality of Twinaxial cables.
Adapathya discloses wherein the cabling includes a plurality of Twinaxial cables (Figs. 2-3 and 5:45-48 indicates where the cabling includes a plurality of Twinaxial cables).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the cabling includes a plurality of Twinaxial cables into the structure of modified Reynov. One would have been motivated in the network hardware platform of modified Reynov and have the cabling include a plurality of Twinaxial cables in order to design a network platform with a choice of non-fiber-optic media, as indicated by Adapathya in 5:45-48, in the network hardware platform of modified Reynov.
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cabling include a plurality of Twinaxial cables, as shown by Adapathya. Further, the applicant has not presented an explanation or indicated in the specifications that this particular shape or form of the cable is significant or anything more than one of a numerous shape or form configurations of cables that a person of ordinary skill in the art would find obvious in a network hardware platform. Therefore, a change in shape or form is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Reynov in view of Chye and Yang, as detailed in the rejection of claims 1 and 3 above, and in further view of Dormitzer et al. (WO 2018102416 A1 and Dormitzer hereinafter).
Regarding claim 4, modified Reynov discloses the claimed invention except further comprising: a second control unit located in the second rack connected to a first control unit located in the rack.
Dormitzer discloses further comprising: a second control unit located in the second rack connected to a first control unit located in the rack (Fig. 1 and ¶[0026-0027] indicates further comprising a second control unit located in the second rack connected to a first control unit located in the rack).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate further comprising: a second control unit located in the second rack connected to a first control unit located in the rack into the structure of modified Reynov. One would have been motivated in the network hardware platform of modified Reynov and have the second control unit located in the second rack be connected to a first control unit located in the rack in order to provide a plurality of CPUs to support the racks that generally are contained in a data center, as indicated by Dormitzer in ¶[0027], in the network hardware platform of modified Reynov.
In addition, modified Reynov does not discloses the claimed invention except the second control unit located in the second rack be connected to a first control unit located in the rack.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second control unit located in the second rack be connected to a first control unit located in the rack (as shown by Dormitzer), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Reynov in view of Chye and Yang, as detailed in the rejection of claim 1 above, and in further view of Leung et al. (US 2019/0204800 A1 and Leung hereinafter), as motivated by Rose et al. (US 2020/0329286 A1 and Rose hereinafter).
Regarding claim 14, modified Reynov discloses a networking hardware platform, further comprising N + 1 power modules located at a rear of the one or more units, N is an integer and the + 1 is a protection module (Reynov: Figs. 1A-1D and 3:54-57 indicates where power modules are located at the rear of the one or more units 105; Chye: items 220a, 220b of Fig. 2C and ¶[0035] shows and indicates where N + 1 power modules 220a & 220b {first power supply 220a and second power supply 220a} located near the one or more units 218a-218m, N is an integer 1 and the + 1 is a protection module {redundant power supply}). 
However, Reynov, Chye, and Yang do not disclose wherein N + 1 power modules and N is an integer > 1.
Leung discloses wherein N + 1 power modules and N is an integer > 1 (item 104 of Fig. 4 and ¶[0028] shows and indicates where N + 1 power modules 104 and N is an integer > 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein N + 1 power modules and N is an integer > 1 into the structure of modified Reynov. One would have been motivated in the network hardware platform of modified Reynov and have N + 1 power modules where N is an integer > 1 in order to provide the required power to the network by designing the required N number of power supplies with the proper voltage/current rating, as motivated by Rose in ¶[0027], in the network hardware platform of modified Reynov.

Regarding claim 15, modified Reynov discloses a networking hardware platform, wherein the N + 1 power modules provide substantially 380 VDC to the units (Leung: Fig. 4 and ¶[0028] shows and indicates where the N + 1 power modules 104 provide substantially 380 VDC to the units).

Allowable Subject Matter
Claims 11 and 13 would be allowable if rewritten or amended to overcome the 112(b) rejection of the base independent claim 1 set forth in this Office Action, as well as rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
NPL “LGW2EChapter7_Packet-Switching Networks_pages 1-153_Spring 2013” discloses a Network Hardware Platform based on Packet-Switching Networks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847